Exhibit 10.6

LOCKUP AGREEMENT


This AGREEMENT (the “Agreement”) is made as of December ____, 2010 by
_____________ (“Holder”), in connection with its ownership of shares of China
Growth Corporation, an exempted Cayman Islands company with limited liability
(the “Company”). Capital terms used and not otherwise defined herein shall have
the respective meanings set forth in the Subscription Agreement of the Company,
dated as of December _____, 2010, and its attachments thereto.


NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


WHEREAS, the Company intends to effect a Share Exchange with Wealth
Environmental Protection Group, Inc., a company incorporated under the laws of
the British Virgin Islands (“Wealth Environmental Protection”). The closing of
the Share Exchange is conditioned upon all of the conditions of the Offering
(defined below) being met, and the Offering is conditioned upon the closing of
the Share Exchange. Wealth Environmental Protection owns 100% of the issued and
outstanding capital stock of Wealth Environmental Technology Holding Ltd.
(“Wealth Environmental Technology”), a company incorporated under the laws of
Hong Kong. Wealth Environmental Technology in turn holds all of the issued and
outstanding stock of Jiangmen Huiyuan Environmental Protection Technology
Consultancy Co., Ltd (“Jiangmen Huiyuan”), a company incorporated under the laws
of the People’s Republic of China (“PRC”), which controls Jiangmen Wealth Water
Purifying Agent Co., Ltd. (“Jiangmen Wealth Water”), a company organized under
the laws of the People’s Republic of China by a series of contractual agreements
and arrangements with Jiangmen Wealth Water and/or its shareholders. As a result
of the Share Exchange, Wealth Environmental Protection, Wealth Environmental
Technology and Jiangmen Huiyuan will become the wholly owned subsidiaries of the
Company;


WHEREAS, as soon as practicable following the Share Exchange and the Offering,
the Company shall take any action required to be taken pursuant to any
applicable laws and the Company’s Memorandum and Articles of Association, as
amended to effectuate a 1:1.42610714 Reverse Split of the Company’s issued and
outstanding ordinary shares as of the closing of the Share Exchange and the
Offering. Hereinafter, unless indicated otherwise, all references to the
preference shares and ordinary shares are based upon a post-Reverse Split basis;


WHEREAS, the Company desires to offer and sell units in a private offering (the
“Offering”) (each, a “Unit,” and collectively, the “Units”) at a price of $30.00
per Unit (the “Purchase Price”) for aggregate gross proceeds of a minimum of
$6,500,000 (the “Minimum Offering”) and up to a maximum of $10,000,000 (the
“Maximum Offering”), which Offering is being made on an “all-or-none” basis with
respect to the Minimum Offering and a “best efforts” basis with respect to the
Maximum Offering; and
 
WHEREAS, each Unit consists of the following securities on a post-Reverse Split
basis: (i) two (2) shares of the Company’s Class A 6% convertible preference
shares (the “Preference Share”) with each Preference Share convertible into five
(5) shares of the Company’s ordinary shares (the “Ordinary Shares”), and  (ii) a
warrant (the “Warrant”) to purchase five (5) Ordinary Shares (the “Warrant
Shares”)  at a per share exercise price of $4.50. The “Preference Shares,”
“Warrants” and “Warrant Shares” are collectively referred to as the
“Securities.” The Securities sold in this Offering will not be registered under
the Securities Act (as hereinafter defined) in reliance upon an exemption from
securities registration afforded by the provisions of Section 4(2), Regulation D
(“Regulation D”) and/or Regulation S (“Regulation S”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”). The minimum
investment per Subscriber is One Thousand (1,000) Units or $30,000, although the
Company in its sole discretion may accept subscriptions of a lesser amount.
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, Holder is the beneficial owner of the amount of Ordinary Shares on a
post-Reverse Split basis designated on the signature page hereto.


WHEREAS, as a condition to the Offering and as an inducement to the Investors to
enter into the Subscription Agreement, Holder understands that the Investors
have required, and the Company has agreed to obtain on behalf of the Investor an
agreement from the Holder to refrain from selling any of the Lockup Shares, as
defined below, for a period of eighteen (18) months (“Restricted Period”) from
the Initial Closing of the Offering.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1.           Sale Restriction.  Holder hereby agrees that during the Restriction
Period, the Holder will not offer, pledge, sell, contract to sell, sell any
option or contract to purchase, lend, transfer or otherwise dispose of any
Ordinary Shares or any options, warrants or other rights to purchase Ordinary
Shares or any other security of the Company which Holder owns or has a right to
acquire as of the date hereof (collectively, the “Lockup Shares”). Any
subsequent issuance to and/or acquisition by Holder of Ordinary Shares or
options or instruments convertible into Ordinary Shares will be subject to the
provisions of this Agreement. Notwithstanding the foregoing restrictions on
transfer, the Holder may, at any time and from time to time during the
Restriction Period, transfer the Ordinary Shares (i) as bona fide gifts or
transfers by will or intestacy, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the Holder, provided that
any such transfer shall not involve a disposition for value, (iii) to a
partnership which is the general partner of a partnership of which the Holder is
a general partner, provided, that, in the case of any gift or transfer described
in clauses (i), (ii) or (iii), each donee or transferee agrees in writing to be
bound by the terms and conditions contained herein in the same manner as such
terms and conditions apply to the undersigned. For purposes hereof, “immediate
family” means any relationship by blood, marriage or adoption, not more remote
than first cousin.


2.           Ownership. During the Lock-Up Period, the Holder shall retain all
rights of ownership in the Lock-Up Shares, including, without limitation, voting
rights and the right to receive any dividends that may be declared in respect
thereof, except as otherwise provided in the Transaction Documents whereby any
benefits, rights, title or otherwise shall inure to the Purchasers.


3.           Company and Transfer Agent. The Company is hereby authorized and
required to disclose the existence of this Agreement to its transfer agent. The
Company and its transfer agent are hereby authorized and required to decline to
make any transfer of the Ordinary Shares if such transfer would constitute a
violation or breach of this Agreement and/or the Subscription Agreement.
 
4.           Notice.  All notices, communications and instructions required or
desired to be given under this Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier to the following addresses:
 

  If to the Company:         China Growth Corporation       c/o Jiangmen Wealth
Water Purifying Agent Co., Ltd.       Attn:           Mingzhuo Tan      
                    Chief Executive Officer       Jing Gen Industrial Park  

 
 
2

--------------------------------------------------------------------------------

 
 

    #10 Gangkouerlu Road      
Du Ruan Town, Jiangmen City
     
Guangdong Province, China
     
Tel: (86)750-395-9988
            With copies to: Anslow & Jaclin, LLP       Attn:      Richard I.
Anslow, Esq.       195 Route 9 South, 2nd Floor       Manalapan, NJ 07726      
Tel: (732) 409-1212       Fax: (732) 577-1188               Dai & Associates,
P.C.       Attn: Shang Dai, Esq.       136-20 38 Avenue, Suite 9F      
Flushing, NY 11354       Tel. No.: (718) 888-8880       Fax No.: (718) 888-9270
 

 
If to the Holder, to the address set forth on the signature page hereto.


5.           Miscellaneous.


a.           At any time, and from time to time, after the signing of this
Agreement Holder will execute such additional instruments and take such action
as may be reasonably requested by the Investor to carry out the intent and
purposes of this Agreement.


b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state of New
York.  The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Notices hereunder shall be given in the same manner as set forth in
the Subscription Agreement.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement or any other Offering documents by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  Holder irrevocably appoints the Company its true and
lawful agent for service of process upon whom all processes of law and notices
may be served and given in the manner described above; and such service and
notice shall be deemed valid personal service and notice upon Holder with the
same force and validity as if served upon Holder.
 
 
3

--------------------------------------------------------------------------------

 
 
c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.


d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.


e.           This Agreement may be signed and delivered by facsimile signature
and delivered electronically.


f.   The Company agrees not to take any action or allow any act to be taken
which would be inconsistent with this Agreement.


g.   The Holder acknowledges that this Agreement is being entered into for the
benefit of the Investors identified in the Subscription Agreement and may be
enforced by the Investors and may not be amended without the consent of the
Investors, which may be withheld for any reason.




[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.


 

  HOLDER:                 (Signature of Holder)                 (Print Name of
Holder)                 Number of Ordinary Shares Beneficially Owned on a post –
Reverse Split basis                 (Address)        

 

  COMPANY:           CHINA GROWTH CORPORATION          
 
By:
/s/      Name: Mingzhuo Tan         Title: Chief Executive Officer          

 
 
 
5